Citation Nr: 1015623	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  02-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a November 2007 decision, the Board denied the Appellant's 
claim of entitlement to service connection for lumbar strain 
and he appealed the decision to the U.S. Court of Appeals For 
Veterans Claims (Court).  The Veteran, through his attorney, 
and the Secretary of Veterans Affairs submitted a joint 
motion for remand.  In a September 2008 order, the Court 
granted the motion, vacated the November 2007 Board decision, 
and remanded the case to the Board for further appellate 
review.

In July 2009, the Board remanded this case for further 
development in accordance with that joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  A Board remand 
confers upon the appellant the right to substantial, but not 
strict, compliance with that order.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  Where the remand orders of the 
Board were not substantially complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In July 2009, the Board remanded this claim for a VA medical 
examination.  That remand notes that the Veteran is currently 
incarcerated and the RO should therefore take his 
circumstances into consideration when arranging the medical 
examination.  The Veteran's current incarceration does not 
negate VA's statutory obligation to assist in the development 
of his claims.  38 U.S.C.A. § 5103A.  Further, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that even though incarcerated, a Veteran should be 
accorded the same assistance as his fellow, non-incarcerated 
Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  
While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a Veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated Veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him at the prison where he resides.  See 
id. at 191.  According to the March 2010 supplemental 
statement of the case, the Veteran was scheduled for two VA 
medical examinations in November 2009 and February 2010 and 
that he failed to report to either examination.  The RO sent 
the Veteran a letter in November 2009, informing him that he 
would be notified shortly by the Houston VA Medical Center of 
the date, time, and place to report for his physical 
examination.  The Veteran's representative promptly reminded 
the RO of the Veteran's incarceration and his inability to 
attend an examination outside of prison.  The record does not 
indicate any attempts to arrange for an examination that 
accommodated the Veteran's incarceration.  As such, this 
claim must be remanded for such an examination.

Additionally, the Board is troubled by the Veteran's 
representative's account of a conversation with an RO 
employee who purportedly refused to cancel the November 2009 
examination and informed the representative that the Veteran 
would be marked as a no show.  As explained above, VA's duty 
to assist requires consideration of the circumstances of the 
Veteran's incarceration when scheduling an examination.  
Marking the Veteran as a no show implies a failure on the 
part of the Veteran, whereas in this situation the failure 
lies with VA.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and likely 
etiology of his claimed low back 
strain. The Veteran's claims file 
should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination and acknowledge this 
review in the report. All tests and 
studies deemed necessary by the 
examiner should be performed. These 
should include x-rays and range of 
motion studies as well as a discussion 
of the presence and extent of any 
painful motion, functional loss due to 
pain, weakened movement, excess 
fatigability, and incoordination.

Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to offer opinions as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that 
the Veteran has current low back 
disability that had its onset in 
service or within one year of service.

A complete and thorough rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report. The opinion should specifically 
provide supporting detail regarding all 
conclusions reached.

2.	After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review 
the Veteran's claim in light of all 
relevant evidence and governing legal 
authority and precedent. In the event 
any decision remains adverse to him, 
the Veteran must be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to submit 
written or other argument in response 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


